Exhibit 10.1

PURCHASE AND SALE AGREEMENT

DATED AS OF JUNE 11, 2014

BY AND BETWEEN

THE DUFFIELD FAMILY FOUNDATION,

A NEVADA NON PROFIT CORPORATION

(“SELLER”)

AND

VEEVA SYSTEMS INC.,

A DELAWARE CORPORATION

(“PURCHASER”)

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

 

  

Page

1.

 

Sale And Purchase

  

1

 

 

 

 

 

1.1. General

  

1

 

 

1.2. Certain Definitions

  

1

 

 

1.3. Title Company

  

2

 

 

 

2.

 

Payment Of Purchase Price

  

2

 

 

 

 

 

2.1. Amount

  

2

 

 

2.2. Terms Of Payment

  

2

 

 

 

3.

 

Liquidated Damages

  

2

 

 

 

4.

 

Review Of The Property; Inspection Period

  

3

 

 

 

 

 

4.1. Document Review

  

3

 

 

4.2. Access To Property, Inspection And Due Diligence

  

3

 

 

4.3. Inspection Period

  

4

 

 

4.4. Termination And Return Of Property

  

4

 

 

4.5. Restoration And Insurance

  

4

 

 

 

5.

 

Title; Title Objections

  

5

 

 

 

 

 

5.1. Title Report

  

5

 

 

5.2. Title

  

5

 

 

5.3. Title Objections

  

5

 

 

5.4. Pre-Closing “Gap” Title Defects

  

5

 

 

 

6.

 

Condemnation Or Casualty

  

5

 

 

 

 

 

6.1. Condemnation

  

5

 

 

6.2. Casualty

  

6

 

 

 

7.

 

Representations And Warranties

  

6

 

 

 

 

 

7.1. Seller’s Knowledge

  

6

 

 

7.2. Representation And Warranties

  

6

 

 

7.3. Limitations On Seller’s Representations, Warranties, And Covenants

  

7

 

 

7.4. Purchaser’s Representations And Warranties

  

7

 

 

 

8.

 

Disclaimer; Release And Indemnification Of Seller

  

9

 

 

 

 

 

8.1. Disclaimer Of Warranties; “As Is” Purchase

  

9

 

 

8.2. Release Of Seller

  

9

 

 

 

9.

 

Conditions Precedent

  

10

 

 

 

 

 

9.1. Conditions in Favor of Purchaser

  

10

 

 

9.2. Conditions in Favor of Seller

  

10

 

 

 

10.

 

Closing

  

10

 

 

 

 

 

10.1. Closing

  

10

 

 

10.2. Seller’s Delivery Into Escrow

  

10

 

 

10.4. Purchaser’s Delivery Into Escrow

  

11

 

 

10.5. Procedure

  

11

 

 

10.6. Closing Prorations

  

11

 

 

10.7. Closing Costs

  

12

 

 

10.8. Closing Procedure

  

12

 

 

10.9. Possession; Notices

  

12

 

 

10.10. Maintenance

  

12

 

 

10.12. Purchaser Remedies

  

12

i

--------------------------------------------------------------------------------

 

 

 

  

Page

 

 

 

11.

 

Brokers

  

12

 

 

 

12.

 

Miscellaneous

  

13

 

 

 

 

 

12.1. Notices

  

13

 

 

12.2. Rules Of Construction

  

13

 

 

12.3. Amendment; Waivers

  

14

 

 

12.4. Time Of Essence

  

14

 

 

12.5. Attorneys’ Fees

  

14

 

 

12.6. Law

  

14

 

 

12.7. Entire Agreement

  

14

 

 

12.8. Assignment; Successors And Assigns

  

14

 

 

12.9. Exhibits

  

14

 

 

12.10. Business Day

  

14

 

 

12.11. Counterparts

  

14

 

 

12.12. Electronically Transmitted/Counterpart Documents

  

14

 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

Legal Description of Land

Exhibit B

 

Schedule of Personal Property

Exhibit C

 

Schedule of Contracts

Exhibit D

 

Form of Grant Deed

Exhibit E

 

Affidavit of Non-Foreign Status

Exhibit F

 

Form of Bill of Sale

Exhibit G

 

Form of Assignment of Contracts, Warranties and Intangibles

Schedule 4.1.1

 

Reviewed Materials

Exhibit H

 

Memorandum of Agreement

Exhibit I

 

Quitclaim Deed

 

 

 

ii

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS Purchase And Sale Agreement (“Agreement”) is dated as of June 11,2014, and
is made by and between The Duffield Family Foundation, a Nevada nonprofit
corporation (referred to herein as “Seller”), having its principal place of
business at 6150 Stoneridge Mall Road, Suite 125, Pleasanton CA 94588 and Veeva
Systems Inc., a Delaware corporation (“Purchaser”), having a principal place of
business at 4637 Chabot Drive, Suite 210, Pleasanton CA 94588. This Agreement
shall be effective the date (the “Effective Date”) on which the Title Company
(as defined below) shall have confirmed in writing that it has received this
Agreement fully executed by Purchaser and Seller.

In consideration of the mutual covenants of the parties herein contained and
other valuable consideration, the parties agree as follows:

1. SALE AND PURCHASE.

1.1. GENERAL. Subject to the terms, covenants and conditions contained in this
Agreement, Seller shall sell to Purchaser, and Purchaser shall purchase from
Seller, all of the Property, as defined in Section 1.2 below.

1.2. CERTAIN DEFINITIONS. As used in this Agreement, the following terms shall
have the meanings set forth below:

1.2.1. Assignment of Contracts. The assignment and assumption of the Contracts,
Warranties and other Intangibles in the form of Exhibit G attached hereto.

1.2.2. Bill of Sale. The bill of sale in the form of Exhibit F attached hereto,
transferring the Personal Property to Purchaser.

1.2.3. Business Day. Any Monday, Tuesday, Wednesday, Thursday or Friday, other
than any federal holiday, State of California holiday or other day on which
banks are required or permitted to close for business in the State of
California.

1.2.4. Closing. The consummation of the sale and conveyance of the Property to
Purchaser as evidenced by recordation of the Deed.

1.2.5. Closing Date. The date that is the first Business Day which occurs
fifteen (15) days following the expiration of the Inspection Period, provided
however Purchaser may elect to have the Closing Date occur on an earlier date
following the Inspection Period by delivery of not less than five (5) days prior
written notice to Seller; or such other earlier date and time as Purchaser and
Seller may mutually agree upon in writing.

1.2.6. Contracts. All of Seller’s right, title and interest in and to all
assignable contracts and agreements (collectively, the “Contracts”) listed and
described on Exhibit C (the “Contracts Schedule”) attached hereto and made apart
hereof, relating to the repair, maintenance or operation of the Real Property,
which will extend beyond the Closing Date.

1.2.7. Deed. The form of grant deed pursuant to which title to the Real Property
shall be conveyed from Seller to Purchaser, in the form of Exhibit D hereto
which is made a part hereof.

1.2.8. Deposit. Such term shall have the meaning set forth in Section 2.2 below.

1.2.9. Effective Date. Such term has the meaning set forth in the preamble of
this Agreement.

1.2.10. FTP Site. The file transfer protocol site established by or on behalf of
Purchaser with respect to the Property on which written materials regarding the
Property have been posted.

1.2.11. Improvements. The buildings, structures, fixtures and other improvements
on the Land, including specifically, without limitation, that certain commercial
building with a street address of 4280 Hacienda Drive, Pleasanton, California.

1.2.12. Inspection Period. The period ending at 5:00 p.m. California time on
July 7, 2014.

1.2.13. Intangibles. All of Seller’s assignable right, title and interest in and
to all entitlements, permits, marks, logos, names and other intangible personal
property related exclusively to the Real Property.

1.2.14. Land. That certain tract or parcel of land situated in the City of
Pleasanton, County of Alameda, California, more particularly described on
Exhibit A attached hereto and made a part hereof, and all of Seller’s interest
in rights, privileges and easements appurtenant to the Land, as well as all of
Seller’s interest in development rights, land use entitlements, approvals and
licenses including without limitation building permits, licenses, permits and
certificates, air rights, mineral rights, off-site parking rights, water, water
rights, riparian rights and water stock relating to the Land and any
rights-of-way or other appurtenances used in connection with the beneficial use
and enjoyment of the Land and all of Seller’s right, title and interest in and
to all roads and alleys adjoining or servicing the Land.

1

--------------------------------------------------------------------------------

1.2.15. Personal Property. All of Seller’s right, title and interest in and to
all tangible personal property upon the Land or within the Improvements,
including specifically, without limitation, appliances, furniture, carpeting,
draperies and curtains, tools and supplies, and other items of personal property
(excluding cash) used exclusively in connection with the operation of the Land
and Improvement and only as specifically described on Exhibit B attached hereto
and made a part hereof.

1.2.16. Property. Collectively, the Real Property, the Contracts, the
Intangibles, the Warranties, and the Personal Property.

1.2.17. Purchase Price. Such term shall have the meaning set forth in
Section 2.1 below.

1.2.18. Real Property. The Land and the Improvements.

1.2.19. Reviewed Materials. Such terms shall have the meaning set forth in
Section 4.1.1 below.

1.2.20. Seller’s Current Actual Knowledge; Seller’s Representative. Each such
terms shall have the meaning set forth in Section 7.1 below.

1.2.21. Title Company. Such term has the meaning set forth in Section 1.3 below.

1.2.22. Warranties. All assignable existing warranties and guaranties issued to
Seller in connection with the Real Property or Personal Property

1.3. TITLE COMPANY. The purchase and sale of the Property shall be handled
through an escrow which the parties have established or will establish with
Chicago Title Insurance Company (“Title Company”) at its office located at 1
Kaiser Plaza, Suite 745, Oakland, California 94612, Attn.: Laurie Edwards;
Telephone No.: (510) 451-8888; email: edwardsl@ctt.com. Seller and Purchaser
agree to execute such escrow instructions as are required by Title Company to
consummate the transaction and which are reasonably acceptable to Purchaser and
Seller. The escrow instructions shall not be deemed to modify the provisions of
this Agreement unless any modifications are specifically identified as such and
are initialed by both Seller and Purchaser.

2. PAYMENT OF PURCHASE PRICE.

2.1. AMOUNT. The purchase price to be paid by Purchaser to Seller for the
Property (the “Purchase Price”) shall be Twenty Four Million Twelve Thousand
Four Hundred Fifty and No/100 Dollars ($24,012,450.00).

2.2. TERMS OF PAYMENT. Purchaser shall pay the Purchase Price to Seller as
follows:

2.2.1. Deposit. Purchaser shall deposit in escrow established by the Title
Company pursuant to Section 1.3 above within three (3) Business Days of the
execution and delivery of this Agreement the sum of One Million And No/100
Dollars ($1,000,000.00) in readily available funds as an earnest money deposit
on account of the Purchase Price (together with interest accrued thereon while
held by Title Company, the “Deposit”). For so long as the Deposit is held by the
Title Company, the Deposit shall be invested by Title Company in a money market
fund or such other investment instrument or account designated by Purchaser,
without penalty for early withdrawal and with interest accruing for the account
of Purchaser. The Deposit, together with such interest thereon, shall be
credited against the Purchase Price at Closing. The Deposit shall be returned to
Purchaser if this Agreement terminates for any reason except as a result of
Purchaser’s default.

2.2.2. Independent Consideration. The Title Company shall immediately deliver
from the Deposit the sum of One Hundred Dollars ($100.00) (the “Earned Amount”)
to Seller as consideration to Seller for entering into this Agreement, the
adequacy of which consideration is acknowledged by Purchaser and Seller. The
Earned Amount is earned by Seller when delivered to Seller and will be
immediately released to Seller, is nonrefundable but will be credited to payment
of the Purchase Price at the Closing.

2.2.3. Payment of Balance. The balance of the Purchase Price, less the Deposit,
shall be paid in full, in cash, through escrow at Closing as provided in
Section 10.3.1.

3. LIQUIDATED DAMAGES. PURCHASER ACKNOWLEDGES THAT THE CLOSING OF THE SALE OF
THE PROPERTY TO PURCHASER, ON THE TERMS AND CONDITIONS AND WITHIN THE TIME
PERIOD SET FORTH IN THIS AGREEMENT, IS MATERIAL TO SELLER. PURCHASER ALSO
ACKNOWLEDGES THAT SELLER WILL SUFFER SUBSTANTIAL DAMAGES IF SUCH TRANSACTION IS
NOT SO CONSUMMATED DUE TO PURCHASER’S DEFAULT UNDER THIS AGREEMENT. PURCHASER
FURTHER ACKNOWLEDGES THAT, AS OF THE DATE OF THIS AGREEMENT, SELLER’S DAMAGES
WOULD BE EXTREMELY DIFFICULT OR IMPOSSIBLE TO COMPUTE IN LIGHT OF THE
UNPREDICTABLE STATE OF THE ECONOMY AND OF GOVERNMENTAL REGULATIONS, THE
FLUCTUATING MARKET FOR REAL ESTATE AND REAL ESTATE LOANS OF ALL TYPES, AND OTHER
FACTORS WHICH DIRECTLY AFFECT THE VALUE AND MARKETABILITY OF THE PROPERTY. IN
LIGHT OF THE FOREGOING AND ALL OF THE OTHER FACTS AND CIRCUMSTANCES SURROUNDING
THIS TRANSACTION, AND FOLLOWING NEGOTIATIONS BETWEEN THE PARTIES, PURCHASER AND
SELLER AGREE THAT THE AMOUNT OF THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF
THE DAMAGES WHICH SELLER WOULD SUFFER BY REASON OF PURCHASER’S DEFAULT
HEREUNDER. ACCORDINGLY, PURCHASER AND SELLER HEREBY AGREE THAT, IN THE EVENT OF
SUCH DEFAULT BY PURCHASER UNDER THIS AGREEMENT, SELLER’S SOLE REMEDY SHALL BE TO
TERMINATE THIS AGREEMENT BY GIVING NOTICE TO PURCHASER AND TITLE COMPANY AND TO
RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES IN LIEU OF ANY OTHER CLAIM SELLER MAY
HAVE IN LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, SPECIFIC PERFORMANCE)
ARISING BY REASON OF PURCHASER’S DEFAULT.

2

--------------------------------------------------------------------------------

THE PARTIES HAVE INITIALED THIS SECTION 3 TO ESTABLISH THEIR INTENT SO TO
LIQUIDATE DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION 3 SHALL BE DEEMED TO LIMIT: (A) PURCHASER’S OBLIGATION TO PERFORM ANY
CONTINUING OBLIGATIONS, OR (B) PURCHASER’S INDEMNIFICATION OBLIGATIONS CONTAINED
IN THIS AGREEMENT.

 

SELLER’S

  

PURCHASER’S

INITIALS: AZ

  

INITIALS: TC

4. REVIEW OF THE PROPERTY; INSPECTION PERIOD.

4.1. DOCUMENT REVIEW.

4.1.1. Delivery of and Access to Documents. Purchaser has been and shall be
provided access to the FTP Site, on which Seller has posted copies of the
categories of documents set forth in Schedule 4.1.1 attached hereto relating to
the Property and its operation (collectively, including any additional written
materials that Seller may make available for Purchaser’s review, the “Reviewed
Materials”), provided that such written materials exclude, (i) appraisals,
internal financial projections, valuation reports and./or related information,
(ii) architectural and engineering plans and studies prepared on behalf of
Seller in connection with Seller’s proposed development of the Property as a
companion animal shelter and adoption center and (iii) any of Seller’s
organizational documents (e.g. partnership or limited liability company
agreements) (collectively. “Seller’s Proprietary Information”). Purchaser may
make copies of the Reviewed Materials at Purchaser’s sole cost and expense and
Seller shall cooperate with Purchaser in connection therewith. Seller represents
that to Seller’s Current Actual Knowledge that the Reviewed Materials are all of
the material documents concerning the physical condition of the Property in
Seller’s possession or under its control (other than Seller’s Proprietary
Information).

4.1.2. No Representation. Except as otherwise specifically provided in this
Agreement, Seller makes no representation or warranty whatsoever regarding the
existence or availability of the Reviewed Materials and Seller shall not be
obligated to create or obtain any of the Reviewed Materials. Purchaser
acknowledges and agrees that, except as otherwise provided in this Agreement:
(i) any and all of the Reviewed Materials are provided for informational
purposes only and do not constitute representations or warranties of Seller of
any kind; (ii) the documents, information and reports that Seller makes
available to Purchaser in connection with the negotiation, execution and
delivery of this Agreement and pursuant to the terms of this Section 4.1 may not
be inclusive of all of the documents, information and reports in existence
concerning the Property; and (iii) by providing Purchaser with access to the
Reviewed Materials upon the terms and conditions of this Section 4.1, and
subject to the representations and warranties expressly made by Seller in this
Agreement, Seller has complied with and satisfied any obligations Seller may
have to provide Purchaser with information about the Property. Purchaser shall
be deemed to have reviewed any and all materials on the FTP Site or otherwise
made available to Purchaser regardless of whether Purchaser elects to review
such files and materials.

4.2. ACCESS TO PROPERTY, INSPECTION AND DUE DILIGENCE.

4.2.1. Access to Property. During the Inspection Period, Seller agrees that
Purchaser and its authorized agents or representatives shall be entitled to
enter upon the Property, accompanied by a representative of Seller if Seller so
elects, during normal business hours upon no less than twenty-four (24) hours
advance written notice to Seller and make such reasonable, nondestructive
investigations, studies and tests including, without limitation, surveys and
engineering studies as Purchaser deems necessary or advisable, provided,
however, that Purchaser shall not be permitted to conduct physical or invasive
testing without Seller’s prior written consent, which consent Seller may
withhold in its sole discretion. Seller’s prior written consent for physical
inspections or testing may be conditioned upon receipt of a detailed description
of the proposed physical inspection or testing, a list of contractors who will
be performing the physical inspection or testing, evidence of insurance
satisfactory to Seller as provided below, and such other information as Seller
requires in connection with such proposed inspection or testing.

4.2.2. Inspection Standards. Purchaser agrees that in conducting any
inspections, investigations or tests of the Property, Purchaser and its agents
and representatives shall (i) not damage any part of the Property or any
personal property owned or held by any tenant or third party, (ii) not injure or
otherwise cause bodily harm to Seller, the property manager, or their respective
guests, agents, invitees, contractors, and employees or any tenant or their
guests or invitees, (iii) maintain insurance as provided below, (iv) promptly
pay when due the costs of all tests, investigations and examinations done with
regard to the Property, (v) not permit any liens to attach to the Real Property
by reason of the exercise of Purchaser’s rights hereunder, (vi) immediately on
completion of each such test or inspection, fully restore the Property to the
condition in which the same was found before any such inspection or tests were
undertaken, and (vii) not reveal or disclose any information obtained during the
due diligence period concerning the Property except as permitted under
Section 4.5. In the event Purchaser fails to perform any affirmative duty or
obligation of Purchaser under Subsection 4.2.2 (iii)—(vi) inclusive above within
three (3) Business Days after written notice to Purchaser of its failure (and
without notice in case of an emergency), Seller may (but shall not be obligated
to) perform such duty or obligation on Purchaser’s behalf and Purchaser shall
reimburse Seller upon demand for the costs and expenses of any such performance
(including penalties, interest and attorneys’ fees incurred in connection
therewith).

3

--------------------------------------------------------------------------------

4.2.3. Delivery. As additional consideration for the transaction contemplated
herein, if Purchaser terminates the Agreement prior to the expiration of the
Inspection Period, Purchaser shall promptly deliver to Seller copies of “Work
Product” (defined below) obtained in connection with Purchaser’s due diligence,
at no cost to Seller; provided, however, that Purchaser shall have no obligation
to cause any such tests or studies to be performed on the Property. For purposes
of this Agreement, “Work Product” means any and all reports, tests or studies
involving geologic conditions, environmental, hazardous waste or hazardous
substances contamination of the Property and all other materials obtained in
connection with Purchaser’s due diligence, but excludes any materials related
solely to the business of Purchaser which Purchaser reasonably deems to be
proprietary and writings protected from disclosure by the attorney/client
privilege or the attorney work-product doctrine. Purchaser makes no express or
implied representations or warranties with respect to the accuracy of the
content of the Work Product.

4.3. INSPECTION PERIOD.

4.3.1. Inspection and Right to Terminate. Purchaser shall have the right to
promptly commence and actively pursue its due diligence on the Property as
provided for in Sections 4.1 and 4.2 above. If Purchaser determines to proceed
with the purchase of the Property in accordance with this Agreement, then
Purchaser shall, before the end of the Inspection Period, notify Seller in
writing (an “Approval Notice”) that Purchaser has approved the matters described
in Sections 4.1 and 4.2 above, which determination shall be made by Purchaser in
its sole and absolute discretion. In such event, Purchaser shall instruct the
Title Company to immediately disburse the Deposit to Seller and the Deposit
shall thereupon become nonrefundable. In the event that either (i) Purchaser
fails to deliver an Approval Notice to Seller before the end of the Inspection
Period, and/or (ii) the Deposit is not disbursed to Seller within two
(2) Business Days following the delivery of the Approval Notice, then Purchaser
shall be deemed to have elected to terminate this Agreement, and the Deposit
shall be returned to Purchaser and this Agreement shall be null and void without
recourse to either party hereto (except to the extent such recourse arises in
connection with a provision of this Agreement which expressly survives
termination). If Purchaser timely delivers the Approval Notice, concurrently
with the disbursement of the Deposit to Seller in accordance with the foregoing,
(i) Title Company is hereby instructed to record in the Official Records of
Alameda County a Memorandum of Agreement in the form of attached Exhibit H; and
(ii) Purchaser shall execute and deliver to Title Company a Quitclaim Deed in
the form of attached Exhibit I together with irrevocable instructions to the
Title Company to record the Quitclaim Deed in the Official Records of Alameda
County if the Closing has not occurred within two (2) Business Days following
the Closing Date except if Closing fails to occur as a result of Seller’s
default under this Agreement.

4.3.2. Acknowledgment and Waiver. Purchaser acknowledges that, pursuant to the
terms of this Agreement, Purchaser shall be afforded a full opportunity to
inspect the Property, observe its physical characteristics and existing
conditions and conduct such investigations and studies on and of said Property
as it deems necessary and that, if Purchaser delivers the Approval Letter
pursuant to this Section 4.3, Purchaser shall be deemed to have waived on the
expiration of the Inspection Period any and all objections to or complaints
(including, but not limited to, Federal, State or common law based actions and
any private right of action under State and Federal law to which the Property is
or may be subject, including but not limited to, CERCLA and RCRA) regarding the
physical characteristics and existing conditions of the property, including,
without limitation, geologic conditions, subsurface soil and water conditions
and solid and hazardous waste and hazardous substances on, under, adjacent to or
otherwise affecting the Property. Purchaser further hereby assumes the risk of
changes in applicable laws and regulations relating to past, present and future
environmental conditions on the Property and the risk that adverse physical
characteristics and conditions, including, without limitation, the presence of
hazardous substances or other contaminants, may not have been revealed by its
investigation.

4.4. TERMINATION AND RETURN OF PROPERTY. If this Agreement is terminated for any
reason whatsoever, Purchaser shall promptly deliver to Seller the original and
any copies of all documents, plans, surveys, contracts, agreements, materials
and the like delivered to Purchaser or Purchaser’s agents, representatives or
designees by Seller or Seller’s agents, representatives or employees, or copied
by Purchaser or Purchaser’s agents pursuant to this Agreement.

4.5. RESTORATION AND INSURANCE. If any inspection or test disturbs any of the
Property, Purchaser will restore the Property to substantially the same
condition as existed prior to any such inspection or test. Purchaser shall keep
the Property free and clear of any liens and will indemnify, defend, and hold
Seller harmless from all losses, costs and damages, including reasonable
attorneys’ fees, incurred by Seller as a result of such entry or investigation
or the exercise of any rights under Section 4.2 by or on behalf of Purchaser
other than loss, cost or damage which is discovered (and not caused) by such
investigation as a result of pre-existing conditions. This indemnity obligation
of Purchaser shall survive the termination of this Agreement for any reason.
Purchaser shall obtain, or arrange for its inspecting consultant to obtain and
keep in force, a policy of comprehensive general liability insurance (including
coverage for bodily injury and property damage) on an occurrence basis with a
combined single limit of $2,000,000, naming Seller as an additional insured.
Purchaser shall deliver evidence of such insurance to Seller prior to the
commencement of Purchaser’s investigations under Section 4.2.

4

--------------------------------------------------------------------------------

5. TITLE; TITLE OBJECTIONS.

5.1. TITLE REPORT. Within five (5) Business Days of the Effective Date,
Purchaser shall cause Title Company to issue and deliver to Purchaser a
preliminary title report on the Property that will form the basis of Title
Company’s commitment to issue to Purchaser, as the proposed insured, its regular
CLTA or ALTA (as determined by Purchaser) Owner’s title insurance policy
(“Owner’s Title Policy”) in the amount of the purchase price (“Title
Commitment”), together with a legible copy of all documents of record and all
exceptions to title indicated on the Title Commitment and a plat or map of the
Property with all easements plotted on it (collectively, the “Title Report”).
Seller’s most recent survey of the Property (“Survey”) is posted on the FTP
Site. Purchaser shall have the right to order an update to the Survey, provided
that Purchaser shall order such update not later than five (5) Business Days
following the Effective Date.

5.2. TITLE. Title to the Real Property shall be conveyed from Seller to
Purchaser by the Deed, free and clear of all liens and encumbrances created by
Seller except the following which title shall be taken subject to: (i) liens to
secure payment of real estate taxes and assessments not delinquent (prorated in
accordance with Section 10.5); (ii) applicable zoning and use laws, ordinances,
rules and regulations of any municipality, township, county, state or other
governmental agency or authority; (iii) all matters that are disclosed on the
Survey or that would be disclosed by a current physical inspection or
updated-survey of the Property or that are actually known to Purchaser; (iv) any
exceptions or matters created by Purchaser, its architect or civil engineer, or
its agents, employees and/or representatives; and (v) all other exceptions of
record acceptable to Purchaser. The foregoing exceptions to title are referred
to collectively as the “Permitted Exceptions”. Conclusive evidence of delivery
of title in accordance with the foregoing shall be the willingness of Title
Company to issue to Purchaser, upon payment of its regularly scheduled premium,
the Owner’s Title Policy in the amount of the Purchase Price, showing fee title
to the Property vested of record in Purchaser, subject only to the Permitted
Exceptions (and the standard printed exceptions and conditions in the policy of
title insurance).

5.3. TITLE OBJECTIONS. If the Title Commitment discloses title exceptions other
than the Permitted Exceptions described in subparagraphs (i) or (iv) of
Section 5.2 of this Agreement or if the Survey discloses survey matters which,
in Purchaser’s sole and absolute discretion, interfere with Purchaser’s ability
to use or finance the Real Property, Purchaser shall notify Seller in writing of
its objections thereto (“Title Objections”) within fifteen(15) Business Days of
its receipt of the Title Report and the Survey (“Title Review Period”). Seller
shall have ten (10) Business Days from the receipt of such notice (“Seller’s
Removal Period”) to have such title exceptions removed from the Title Commitment
and to correct any such survey matters or to have the Title Company commit, at
Seller’s expense, to insure Purchaser against any loss or damage which might be
occasioned by or result from such title exceptions or survey matters. If Seller
fails to timely provide such removal, correction or insurance, one of the
following shall occur: (i) Purchaser may terminate this Agreement by giving
written notice to Seller within five (5) Business Days after the expiration of
Seller’s Removal Period (“Termination Notice”), whereupon the parties hereto
shall have no further obligations hereunder (except for those obligations which
otherwise survive the termination of this Agreement) and the Deposit shall be
returned to Purchaser; or (ii) if Purchaser does not timely give the Termination
Notice, Purchaser shall be obligated to close the purchase and sale of the
Property as otherwise provided herein. If Purchaser does not provide Seller with
notice of Title Objections within fifteen (15) Business Days of its receipt of
the Title Commitment and the Survey, the Title Commitment shall be deemed
accepted by Purchaser.

5.4. PRE-CLOSING “GAP” TITLE DEFECTS. In the event that Title Company first
notifies Seller or Purchaser in writing of any title matters not constituting
Permitted Exceptions after the expiration of the time period in which Purchaser
may provide Title Objections pursuant to Section 5.3 above (including, if
applicable, any new title matters arising out of an update of the Survey ordered
by Purchaser in accordance with Section 5.1 above), Purchaser may object to such
matters by delivering written notice thereof to Seller not more than five
(5) Business Days after Purchaser first receives notice of such matters (and
Purchaser’s failure to provide such written notice shall constitute Purchaser’s
waiver of any such objections). With respect to any objections to title set
forth in such notice, Seller shall have the same option to cure (except that
Seller’s response period shall be five (5) Business Days rather than ten (10)
Business Days) and Purchaser shall have the same option to accept title subject
to such matters or to terminate this Agreement as those which apply to any
notice of objections made by Purchaser as set forth in Section 5.3 above. If
Seller elects to attempt to cure any such matters, the date for Closing shall be
automatically extended by a reasonable additional time to effect such a cure,
but in no event shall the extension exceed thirty (30) days after the originally
scheduled Closing Date.

6. CONDEMNATION OR CASUALTY

6.1. CONDEMNATION. If, at any time after the Effective Date but prior to
Closing, a proceeding is instituted for the taking of all or any material
portion of the Property under the power of eminent domain (a “Taking”), then
Purchaser shall have the right by giving written notice to Seller and Title
Company within ten (10) Business Days after the date of receipt of written
notice of any such Taking, either to: (a) consummate the purchase of the
Property in accordance with this Agreement, in which event Seller shall assign
to Purchaser at Closing any award payable by reason of the Taking, or
(b) terminate this Agreement effective as of the date such notice of termination
is given. If Purchaser fails to give such notice within such applicable ten
(10) Business Day period, then Purchaser shall be deemed to have elected to
terminate this Agreement pursuant to this Article 6. The Closing Date shall be
postponed, if necessary, to permit Purchaser to have the ten (10) Business Day
period following expiration of the Inspection Period or the date of receipt of
notice of a Taking (as the case may be) to make the election specified
hereinabove. If Purchaser terminates this Agreement pursuant to this Article 6,
then the Deposit shall be returned promptly to Purchaser and neither Seller nor
Purchaser shall have any further obligations under this Agreement, except such
obligations of the parties that expressly survive the termination of this
Agreement.

5

--------------------------------------------------------------------------------

6.2. CASUALTY.

6.2.1. Minor Damage. In the event of damage to the Property or any portion
thereof prior to Closing caused by any casualty that is not “major” (as
hereinafter defined), this Agreement shall remain in full force and effect
provided Seller assigns to Purchaser all of Seller’s right, title and interest
to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question.
Upon Closing, full risk of loss with respect to the Property shall pass to
Purchaser.

6.2.2. Major Damage. In the event of a “major” loss or damage, Purchaser may
terminate this Agreement by delivering written notice to Seller within ten
(10) Business Days after Seller sends Purchaser written notice of the occurrence
of major loss or damage, in which event the Deposit shall be returned to
Purchaser. If Purchaser does not elect to terminate this Agreement within ten
(10) Business Days after Seller sends Purchaser written notice of the occurrence
of major loss or damage, then Purchaser shall be deemed to have elected to
proceed with Closing, in which event Seller shall assign to Purchaser all of
Seller’s right, title and interest to any claims and proceeds Seller may have
with respect to any casualty insurance policies relating to the damage in
question. Upon Closing, full risk of loss with respect to the Property shall
pass to Purchaser.

6.2.3. Definition of “Major” Loss or Damage. For purposes of Section 6.2.1 and
6.2.2, “major” loss or damage refers to loss or damage to the Property or any
portion thereof such that the cost of repairing or restoring the Property to a
condition substantially identical to that of the Property prior to the event of
damage would be, in the opinion of a general contractor selected by Seller and
reasonably approved by Purchaser, equal to or greater than One Million Dollars
($1,000,000.00).

7. REPRESENTATIONS AND WARRANTIES/SELLER’S COVENANTS.

7.1. SELLER’S KNOWLEDGE. As used in this Agreement, the term “Seller’s Current
Actual Knowledge” means the current actual (not imputed or constructive)
knowledge of Steve Hill and Anne Sparks (collectively, “Seller’s
Representative”), without independent inquiry, and such term shall not include
the knowledge of any other person or firm, it being understood by Purchaser that
Seller’s Current Actual Knowledge shall not apply to, or be construed to
include, information or material which may be in the possession of Seller
generally or incidentally, but of which Seller’s Representative is not actually
aware. Seller represents and warrants that those persons constituting Seller’s
Representative are the persons employed by the property manager of the Property
and that have the most knowledge of the Property.

7.2. REPRESENTATION AND WARRANTIES. Seller hereby makes the following
representations and warranties as of the date of this Agreement and as of the
Closing Date:

7.2.1. Authority. Seller is a nonprofit corporation, has been duly formed and
organized, and is validly existing under the laws of Nevada. Seller has the full
right and authority to enter into this Agreement and to perform the obligations
of Seller under this Agreement. The person signing this Agreement on behalf of
Seller is authorized to do so.

7.2.2. Contracts. To Seller’s Current Actual Knowledge, the Contract Schedule
accurately identifies in all material respects each of the documents that
comprise the Contracts and, except as disclosed in the Contract Schedule or
otherwise disclosed in writing to Purchaser, no material default or breach
exists under the Contracts.

7.2.3. Condemnation/Special Assessments. To Seller’s Current Actual Knowledge,
there are not presently pending any special assessments, or any eminent domain
or condemnation actions against the Property or any part thereof; and Seller has
not received notice of any special assessments or any eminent domain or
condemnation actions being contemplated that would affect the Property or any
part thereof.

7.2.4. Legal Compliance. To Seller’s Current Actual Knowledge, Seller has not
received any written notification from any governmental or public authority
(i) that the Property is in violation of any applicable fire, health, building,
use, occupancy or zoning laws, where such violation remains outstanding and, if
not corrected, would have a material adverse effect on the use of the Property
as currently owned and operated, or (ii) that any work is required to be done
upon or in connection with the Property, where such work remains outstanding
and, if not performed, would have a material adverse effect on the use of the
Property as currently owned and operated.

7.2.5. No Conflict. To Seller’s Current Actual Knowledge, the execution and
delivery of this Agreement, and the sale and conveyance of the Property
contemplated hereby, do not and will not (a) violate any provisions of (i) any
rule, regulation, statute, or law, or (ii) the terms of any order, writ or
decree of any court or judicial or regulatory authority or body, or (iii) the
charter or governing instruments of Seller, and (b) conflict with or result in a
breach of any condition or provision or constitute a default under or pursuant
to the terms of any contract, mortgage, lien, lease, agreement, debenture or
instrument to which the Seller is a party, or which is or purports to be binding
upon Seller or upon the Property.

7.2.6. Non-Foreign Person. Seller is not a foreign person as defined in Internal
Revenue Code Section 1445(f)(3). At Closing, Seller shall deliver to Purchaser
through escrow a declaration under penalty of perjury confirming the foregoing
statement in the form of Exhibit E attached hereto (“Affidavit of Non-Foreign
Status”).

6

--------------------------------------------------------------------------------

7.2.7. Patriot Act. Seller is not a person or entity with whom Purchaser is
restricted from doing business under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) or
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto (collectively, “Anti-Terrorism
Laws”), including without limitation persons and entities named on the Office of
Foreign Asset Control Specially Designated Nationals and Blocked Persons List.

7.2.8. Litigation. There is no pending or, to Seller’s Current Actual Knowledge,
threatened private or governmental litigation by any governmental authority or
person against Seller relating to the Property that might result in a material
adverse change in the Property or its operation if it and all other pending and
threatened litigation were adversely determined, or that challenges the validity
or otherwise materially adversely affects the transaction contemplated by this
Agreement.

7.2.9. Development Rights. Seller has not sold, transferred, conveyed or entered
into any agreement regarding “air rights,” “excess floor area ratio,” or other
development rights or restrictions relating to the Property, except as otherwise
expressly set forth in the Title Report.

7.2.10. Hazardous Waste. Seller has not installed any underground tank, or used,
generated, manufactured, treated, stored, placed, deposited or disposed of on,
under or about the Property or transported to or from the Property any flammable
explosives, radioactive materials, hazardous wastes, toxic substances or related
materials (“Hazardous Materials”) except in compliance with all applicable laws,
rules and regulations, which for purposes of this Agreement include without
limitation substances defined as “hazardous substances, hazardous materials or
toxic substances” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 United States Code §§9601 et seq.); the
Hazardous Materials Transportation Safety and Security Reauthorization Act (49
United States Code §§5101 et seq.); the Resource Conservation and Recovery Act
(42 United States Code §§6901 et seq.), the substances defined as “hazardous
wastes” in California Health and Safety Code §25117 or as “hazardous substances”
in California Health and Safety Code §25316, and the chemicals known to cause
cancer or reproductive toxicity as published in the Safe Drinking Water and
Toxic Enforcement Act of 1986 (California Health and Safety Code §25249.5 et
seq.) and in the regulations adopted and publications promulgated under each of
the aforesaid laws.

As stated in Section 9.1, it shall be a condition precedent to Purchaser’s
obligation to close Escrow under this Agreement that Seller’s representations
and warranties set forth above shall be true and correct in all material
respects as of the date hereof and remain true and correct in all material
respects as of Closing Date.

7.3. LIMITATIONS ON SELLER’S REPRESENTATIONS, WARRANTIES, AND COVENANTS. In the
event of any breach by Seller of any of the preceding representations or
warranties which is discovered prior to Closing, Purchaser shall (i) promptly
advise Seller of such breach following Purchaser’s discovery of such breach, and
(ii) cooperate with Seller, at no out-of-pocket expense to Purchaser, in
mitigating any damage to Purchaser from such breach. In the event of any
material breach by Seller of any of such representations or warranties
discovered after Closing, Seller shall be liable only for any direct or actual
damages suffered by Purchaser on account of Seller’s breach. Any liability of
Seller hereunder for breach of any such representations or warranties shall be
limited to (a) claims in excess of an aggregate of $25,000.00 that are advanced
no later than six (6) months from the Closing Date, and (b) a maximum aggregate
cap of $1,000,000.00 (the “Cap”). Notwithstanding the foregoing, Seller shall
have no liability based on matters disclosed to Purchaser in any of the due
diligence materials provided to Purchaser in accordance with Section 4. In no
event shall Seller be liable for any indirect or consequential damages on
account of Seller’s breach of any representation or warranty contained in this
Agreement. Additionally, notwithstanding the foregoing and except as set forth
in the following sentence, if Purchaser becomes aware prior to the Closing that
any representation or warranty hereunder is untrue, or any covenant or condition
to closing hereunder has not been fulfilled or satisfied (if not otherwise
waived by Purchaser), and Purchaser nonetheless proceeds to close its purchase
of the Property, then Purchaser shall be deemed to have irrevocably and
absolutely waived, relinquished and released all rights and claims against
Seller for any damage or other loss arising out of or resulting from such untrue
representation or warranty or such unfulfilled or unsatisfied covenant or
condition. The terms of this Section 7.3 shall survive the termination of this
Agreement or Closing.

7.4. PURCHASER’S REPRESENTATIONS AND WARRANTIES. Purchaser hereby makes the
following representations and warranties as of the date of this Agreement:

7.4.1. Due Authorization. Purchaser has been duly authorized to execute and
perform its obligations under this Agreement. The persons signing this Agreement
on behalf of Purchaser have the power and authority to do so and to bind
Purchaser to this Agreement. All the instruments, agreements and other documents
executed by Purchaser which are to be delivered to Seller at Closing are and at
the time of Closing will be duly authorized, executed and delivered by
Purchaser.

7.4.2. Legal Proceedings. To Purchaser’s current actual knowledge, Purchaser has
not received written notice of any legal actions or proceedings in any court
pending against Purchaser that affect Purchaser’s ability to purchaser the
Property.

7

--------------------------------------------------------------------------------

7.4.3. No Consents. No consent to the sale and conveyance of the Property by
Seller to Purchaser is required to be obtained from any governmental agency or
public administrative body or any other person or entity.

7.4.4. Patriot Act. Purchaser is not a person or entity with whom Seller is
restricted from doing business under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) or
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto (collectively, “Anti-Terrorism
Laws”), including without limitation persons and entities named on the Office of
Foreign Asset Control Specially Designated Nationals and Blocked Persons List.

7.4.5. ERISA. Purchaser is not acquiring the Property with the assets of an
employee benefit plan as defined in Section 3(3) of ERISA.

7.5. SELLER COVENANTS.

7.5.1. Natural Hazard Disclosure Statement. Prior to the expiration of the
Inspection Period, Seller will order and deliver to Purchaser a Natural Hazard
Disclosure Statement pursuant to Civil Code Section 1103.2. Seller hereby
instructs Title Company to obtain such Statement and provide copies to Purchaser
and Seller at Seller’s cost as soon as possible following the Effective Date.

7.5.2. Seller Covenants. Seller covenants and agrees that, from the Effective
Date until the first to occur of (i) termination of this Agreement or (ii) the
Closing Date:

a.

Obligations. Seller shall pay, prior to delinquency, any and all obligations
that are secured by or which if not paid may become a lien on the Property or
any part of it. Notwithstanding the foregoing, Seller’s failure to pay any such
obligation shall not breach this covenant if Seller is contesting in good faith
the validity of such obligation and if, at or prior to Closing, the obligation
and any lien can be and are satisfied and released by the payment of a portion
of the Purchase Price otherwise payable to Seller at the Closing.

b.

Further Encumbrances. Unless Purchaser shall have given its prior written
consent, Seller shall not (i) subject the Property to or knowingly permit any
right, title or interest in or to the Property to be subject to any mortgage,
pledge, lien or other hypothecation which is not a Permitted Exception; or
(ii) transfer, convey or assign any right, title or interest in or to all or any
portion of the Property.

c.

Provide Notice. If Seller receives any notice of (i) any Taking relating to the
Property, (ii) any violation or any allegation of violation of any zoning or
other code or ordinance or any other applicable law or regulation relating to
the Property, (iii) any claim on behalf of any other person alleging title to or
a right to use or possession of the Property or (iv) any unrecorded instrument
or right affecting title to or use or possession of the Property, Seller shall
immediately give written notice to Purchaser.

d.

Contracts. Seller shall not, without the prior written consent of Purchaser,
which shall not be unreasonably withheld or delayed, enter into agreements or
contracts or modify any existing contracts or agreements which are included in
Reviewed Materials.

e.

Additional Agreements. Seller will not enter into any agreement, written or
oral, that will be or purport to be binding on Purchaser or the Property
subsequent to the Closing without the prior written consent of Purchaser.

f.

Consents/Actions. Seller will not take, approve or consent to any action or
omission that would change the zoning, permits or licenses of or for the
Property.

g.

Notice of Material Changes. Seller shall promptly notify Purchaser of any
material adverse change in any condition with respect to the Property or of any
event or circumstance which to Seller’s Actual Knowledge makes any
representation or warranty of Seller under this Agreement materially and
adversely untrue or any covenant of Seller under this Agreement substantially
incapable of being performed. If Seller provides Purchaser with any such written
notice, Purchaser shall have five (5) Business Days from the date of Seller’s
delivery of such notice within which to notify Seller of Purchaser’s election to
either (i) proceed with the transaction contemplated by this Agreement without
any reduction in the Purchase Price; or (ii) terminate this Agreement in which
event the Deposit shall be immediately returned to Purchaser and the rights and
obligations of the parties under this Agreement shall terminate.

8

--------------------------------------------------------------------------------

8. DISCLAIMER; RELEASE AND INDEMNIFICATION OF SELLER.

8.1. DISCLAIMER OF WARRANTIES; “AS IS” PURCHASE. Purchaser acknowledges that it
will have had an opportunity to conduct diligence on the Property and will
acquire the Property in its current condition based on its diligence. Purchaser
further acknowledges that, except as expressly provided in this Agreement,
neither Seller nor its employees, agents or representatives have made any
representation or warranty as to the condition of the Property which survive
Close of Escrow hereunder. Purchaser acknowledges and agrees that the Property
is to be conveyed by Seller to Purchaser “as is,” with all faults,” and
substantially in its current condition. Purchaser further acknowledges and
agrees that, except for the representations and warranties by Seller set forth
in Sections 4.1.1 and 7.2 above, the sale of the Property to Purchaser is made
without any warranty or representation of any kind by Seller, either express or
implied, and Seller shall have no liability, with respect to the value, uses,
habitability, condition, design, operation, financial condition or prospects, or
fitness for purpose or use of the Property (or any part thereof), or any other
aspect, portion or component of the Property, including: (i) the physical
condition, nature or quality of the Property, including condition of the HVAC
and other Building systems, the quality of the soils on and under the Property
and the quality of the labor and materials included in any improvements,
fixtures, equipment or personal property comprising a portion of the Property;
(ii) the fitness of the Property for any particular purpose; (iii) the presence
or suspected presence of hazardous materials on, in, under or about the Property
(including the soils and groundwater on and under the Property); and
(iv) existing or proposed governmental laws or regulations applicable to the
Property or the further development or change in use thereof, including
environmental laws and laws or regulations dealing with zoning or land use.
Further, Seller shall have no liability for any latent, hidden, or patent defect
as to the Property or the failure of the Property, or any part thereof, to
comply with any applicable laws and regulations. In particular, Purchaser
acknowledges and agrees that the Property information made available to
Purchaser under this agreement (and any other information Purchaser may have
obtained regarding in any way any of the Property, including without limitation,
its operations or its financial history or prospects from Seller or its agents,
employees or other representatives but not including information prepared by
Seller) is delivered to Purchaser as a courtesy, without representation or
warranty as to its accuracy or completeness and not as an inducement to acquire
the Property; that nothing contained in any deliveries of Property information
shall constitute or be deemed to be a guarantee, representation or warranty,
express or implied, in any regard as to any of the Property; and that Purchaser
is relying only upon the provisions of this Agreement and its own independent
assessment of the Property and its prospects in determining whether to acquire
the Property. The parties acknowledge that the Purchase Price has been
calculated to include a $125,000 credit to Purchaser to account for the computer
controls for the mechanical system serving the Improvements not being
operational.

8.2. RELEASE OF SELLER. Purchaser acknowledges that any information of any type
which Purchaser has received or may receive from Seller, its property manager or
their respective agents, including, without limitation, any environmental
reports and surveys, is furnished on the express condition that Purchaser shall
make an independent verification of the accuracy of such information and that
Purchaser shall rely solely upon Purchaser’s own knowledge of the Property based
on its investigation of the Property and its own inspection of the Property in
determining the Property’s physical condition or other matters relating to the
Property. Purchaser and anyone claiming by, through or under Purchaser hereby
waives its right to recover from and fully and irrevocably releases Seller, its
employees, officers, directors, managers, members, partners, representatives,
agents, servants, attorneys, affiliates, parent, subsidiaries, successors and
assigns, and all persons, firms, corporations and organizations in its behalf
(“Released Parties”) from any and all claims, including claims for contribution
and/or indemnity, that it may now have or hereafter acquire against any of the
Released Parties for any costs, loss, liability, damage, expenses, demand,
action or cause of action arising from or related to the valuation, saleability,
physical condition or utility of the Property, or any construction defects,
errors, omissions or other conditions, latent or otherwise, including any and
all environmental matters, affecting the Property, or any portion thereof. This
release includes claims of which Purchaser is presently unaware or which
Purchaser does not presently suspect to exist which, if known by Purchaser,
would materially affect Purchaser’s release to Seller, but does not extend to
claims related to Seller’s breach of any express representations or warranties
set forth in Sections 4.1.1. and 7.2 above (subject to the limitation of
Section 7.3 above). Purchaser specifically waives the provision of California
Civil Code Section 1542, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE
DEBTOR.’’

In this connection and to the extent permitted by law, Purchaser hereby agrees,
represents and warrants, which representation and warranty shall survive the
Closing, that Purchaser realizes and acknowledges that factual matters now
unknown to it may have given or may hereafter give rise to causes of action,
claims, demands, debts, controversies, damages, costs, losses and expenses which
are presently unknown, unanticipated and unsuspected, and Purchaser further
agrees, represents and warrants, which representation and warranty shall survive
the Closing, that the waivers and releases herein have been negotiated and
agreed upon in light of that realization and that Purchaser nevertheless hereby
intends to release, discharge and acquit Seller from any such unknown causes of
action, claims, demands, debts, controversies, damages, costs, losses and
expenses which might in any way be included as a material portion of the
consideration given to Seller by Purchaser in exchange for Seller’s performance
hereunder.

Seller has given Purchaser material concessions regarding this transaction in
exchange for Purchaser agreeing to the provisions of this Section 8.2. Seller
and Purchaser have each initialed this Section 8.2 to further indicate their
awareness and acceptance of each and every provision hereof. The provisions of
this Section 8.2 shall survive Closing.

9

--------------------------------------------------------------------------------

 

AZ

 

 

 

TC

SELLER’S INITIALS

 

 

  

PURCHASER’S INITIALS

9. CONDITIONS PRECEDENT.

9.1. CONDITIONS IN FAVOR OF PURCHASER. Purchaser’s obligation to close the
purchase of the Property pursuant to this Agreement shall be subject to the
following conditions precedent in favor of Purchaser, each of which may be
waived by Purchaser in its sole discretion:

(a) The representations and warranties of Seller set forth in Section 7.2 above
shall be true and correct in all material respects as of the Closing Date;

(b) Seller shall have made all deliveries required of Seller pursuant to
Section 10.2 below and timely performed all of the obligations required by the
terms of this Agreement to be performed by Seller;

(c) Prior to the expiration of the lnspection Period, Purchaser has approved, in
its sole and absolute discretion, the physical condition and all other aspects
of the Property pursuant to the review of the Reviewed Documents and
investigations described in this Agreement in accordance with the terms of this
Agreement; and

(d) Title Company shall be irrevocably committed to issue to Purchaser the
Owner’s Title Policy and endorsements in the form agreed upon by Purchaser and
the Title Company during the Title Review Period, insuring Purchaser as the fee
simple owner of the Property, and showing title to the Property vested in
Purchaser, subject only to payment of the applicable premium.

9.2. CONDITIONS IN FAVOR OF SELLER. Seller’s obligation to close the purchase of
the Property pursuant to this Agreement shall be subject to the following
conditions precedent in favor of Seller, each of which may be waived by Seller
in its sole discretion:

(a) The representations and warranties of Purchaser set forth in Section 7.4
above shall be true and correct in all material respects as of the Closing Date;
and

(b) Purchaser shall have made all deliveries required of Purchaser pursuant to
Section 10.3 below and timely performed all of the obligations required by the
terms of this Agreement to be performed by Purchaser.

10. CLOSING.

10.1. CLOSING. The transaction contemplated by this Agreement shall be
consummated through escrow at the office of Title Company on or prior to the
Closing Date. The Closing shall take place at a time on the Closing Date so that
the Title Company will be able to wire-transfer all funds owing to Seller by no
later than 11:00 a.m. California time. Purchaser hereby acknowledges that
Purchaser may be required by the Title Company to wire funds into Escrow on the
day before the Closing Date to allow Seller’s funds to be wired as described in
the preceding sentence.

10.2. SELLER’S DELIVERY INTO ESCROW. Seller shall deliver the following items
into escrow:

10.2.1. Deed. The Deed, duly executed and acknowledged by Seller, except that
the amount of any transfer tax shall not be shown on the Deed, but shall be set
forth on a separate affidavit or instrument which, after recordation of the
Deed, shall be attached thereto so that the amount of such transfer tax shall
not be of record.

10.2.2. Bill of Sale. The Bill of Sale, transferring the Personal Property to
Purchaser, without warranty or title or use and without warranty, express or
implied, as to merchantability or fitness for any purpose.

10.2.3. Assignment of Contracts, Etc.. The Assignment of Contracts, duly
executed by Seller.

10.2.4. Affidavits Of Non-Foreign Status. The Affidavit of Non-Foreign Status
duly executed by Seller (the “Non-Foreign Status Affidavit”).

10.2.5. California Form 593. A California Form 593 Real Estate Withholding
Certificate executed by Seller (the “Withholding Exemption Certificate”).

10.2.6. Other Documents. Such other documents or instruments as may be
reasonably required to consummate this transaction in accordance with the terms
and conditions of this Agreement, such as appropriate escrow instructions to
Title Company.

10.2.7. Evidence of Authorization. Such evidence as shall reasonably establish
that Seller’s execution of this Agreement and performance of its obligations
hereunder have been duly authorized and that the person or persons executing
this Agreement on behalf of Seller have been duly authorized and empowered to do
so.

10.2.8. Memorandum of Agreement. The Memorandum of Agreement duly executed and
acknowledged by Seller.

10

--------------------------------------------------------------------------------

10.3. PURCHASER’S DELIVERY INTO ESCROW. Purchaser shall deliver the following
terms into escrow:

10.3.1. Cash. Immediately available funds in the following amounts: (i) the
balance of the Purchase Price, less the Deposit; (ii) such amount, if any, as is
necessary for Purchaser to pay Purchaser’s share of the closing costs and
prorations specified in Sections 10.5 and 10.6 below; and (iii) any other
amounts required to close escrow in accordance with the terms of this Agreement.

10.3.2. Assignments. Counterparts of the Assignment of Contracts executed by
Purchaser.

10.3.3. Evidence of Authorization. Such evidence as shall reasonably establish
that Purchaser’s execution of this Agreement and performance of its obligations
hereunder have been duly authorized and that the person or persons executing
this Agreement on behalf of Purchaser have been duly authorized and empowered to
do so.

10.3.4. Memorandum of Agreement. The Memorandum of Agreement duly executed and
acknowledged by Purchaser.

10.3.5. Other Documents. Such other documents and instruments as may be
reasonably required in order to consummate this transaction in accordance with
the terms and conditions of this Agreement, such as appropriate escrow
instructions to Title Company.

10.4. PROCEDURE. Seller and Purchaser shall instruct the Title Company to
complete the following tasks on the Closing Date:

10.4.1. Record the Deed, duly executed and acknowledged by Seller, in the
Official Records of Alameda County.

10.4.2. Date, as of the Closing Date, and deliver to Purchaser (i) the Bill of
Sale; (ii) the Assignment of Contracts; (iii) the Non-Foreign Status Affidavit;
(iv) the Withholding Exemption Certificate, each executed by Seller and the
original unrecorded Quitclaim Deed executed by Purchaser.

10.4.3. Date, as of the Closing Date, and deliver to Seller the Assignment of
Contracts executed by Purchaser.

10.4.4. Deliver to Seller the total purchase price for the Property in
accordance with Section 2 hereof.

10.4.5. Issue to Purchaser the Owner’s Title Policy.

10.4.6. File the information return for the sale of the Property required by
Section 6045 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder.

10.5. CLOSING PRORATIONS. At Closing, the items of income and expense of the
Property set forth below shall be prorated on the basis of a 365-day year,
actual days elapsed for the month in which Closing occurs, as of midnight on the
day immediately preceding the Closing Date. Income and expenses attributable to
the period prior to the Closing Date shall be for the account of Seller, and
income and expenses attributable to the period on and after the Closing Date
shall be for the account of Purchaser. The following items shall be prorated
through escrow as described above:

10.5.1. All current real property taxes, non-delinquent bonds or improvement
assessments, general and special, non-delinquent public or governmental charges
or assessments affecting the Property (including current assessments, liens or
encumbrances for sewer, water, drainage or other public improvements whether
completed or commenced on, or prior to, the date of this Agreement). If the
Closing Date occurs before the tax rate or assessment is fixed, the proration of
such taxes and assessments by Title Company shall be made at Closing based upon
the most recent tax bills available.

10.5.2. All current reimbursements and other income from the Property and all
current utilities, maintenance charges and similar expenses of the Property
shall be prorated between Seller and Purchaser as of the Closing Date and, to
the extent of information then available, such prorations shall be made at the
Closing.

10.5.3. Seller and Purchaser shall use their commercially reasonable good faith
efforts not less than five (5) Business Days prior to the Closing Date to
prepare a schedule of prorations covering as many items to be prorated as
practicable so such prorations can be made at the Closing. Such prorations shall
be adjusted, if necessary, and completed after the Closing as soon as final
information becomes available. Seller and Purchaser agree to cooperate and to
use their commercially reasonable good faith efforts to complete such prorations
no later than thirty (30) days after the Closing Date. Monthly income and
expense items shall be prorated on the basis of the actual days in any given
month.

10.5.4. Income and expenses of the Property for the period before the Closing
Date shall be for the account of Seller and such income and expenses for the
period on and after the Closing Date shall be for the account of Purchaser.
Seller shall pay all taxes, assessments, invoices for goods furnished or
services supplied, and other expenses relating to the Property that are
allocable to the period before the Closing Date. The parties acknowledge there
may be a credit due to Seller as a result of credits due to solar energy use on
the Property.

10.5.5. In preparing the prorations described in Section 10.5.3 above, Seller
shall diligently and in good faith work to generate its best estimates of
prorated amounts where estimates are required.

11

--------------------------------------------------------------------------------

Any such prorations which cannot be determined as of the Closing Date be paid by
Purchaser to Seller, or by Seller to Purchaser, as the case may be, as soon as
practicable following the Close of Escrow. If any prorations, apportionments or
computations made under this Section require final adjustment, Purchaser and
Seller shall make the appropriate adjustments promptly when accurate information
becomes available. Any corrected adjustment or proration will be paid in cash to
the party entitled to it. The obligations of the parties to make the adjustments
shall survive the Closing.

10.6. CLOSING COSTS. Seller shall be responsible for 100% of city and county
documentary transfer taxes and 50% of any escrow charges by Title Company.
Purchaser shall be responsible for 100% of the cost of the Owner’s Title Policy
and 50% of any escrow charges by Title Company. All other closing costs shall be
allocated between Purchaser and Seller consistent with local custom. Each party
shall pay its own attorneys’ fees incurred in connection with this Agreement or
the transaction contemplated herein. Notwithstanding any other provision of this
Agreement, Purchaser shall be responsible for any sales taxes resulting from the
sale to Purchaser of the personal property described in the Bill of Sale.

10.7. CLOSING PROCEDURE. Title Company shall close escrow when (i) it is in a
position to pay to Seller, by certified check or wire transfer in immediately
available funds, the amount of the Purchase Price, as such amount may be
increased or decreased as a result of the allocation of the closing costs and
prorations as specified in Sections 10.5 and 10.6; (ii) it is in a position to
issue to Purchaser the Owner’s Title Policy; and (iii) all conditions precedent
to Closing set forth in this Agreement for the benefit of Purchaser and Seller
have been satisfied or waived.

10.8. POSSESSION; NOTICES. On the Closing Date, Seller shall transfer to
Purchaser possession of the Property. Prior to the expiration of the Inspection
Period, Purchaser shall identify the Contracts that Purchaser elects to have
terminated as of the Closing Date (individually, a “Rejected Contract,” and
collectively, the “Rejected Contracts”). On the Closing Date, Seller shall send
notices to all vendors and contractors under the Rejected Contracts informing
them that Seller sold the Property to Purchaser on the Closing Date and that the
Rejected Contract is terminated.

10.9. MAINTENANCE. Seller shall, between the Seller’s execution of this
Agreement and the Closing Date, at Seller’s sole cost and expense maintain the
Property in its current order, condition and repair, reasonable wear and tear
excepted; shall pay or cause to be paid expenses of any kind incurred in the
maintenance and ownership of the Property and shall otherwise operate the
Property as before the making of this Agreement, substantially the same as
though Seller were retaining ownership of the Property.

10.10. PURCHASER REMEDIES. If Seller defaults under or breaches this Agreement
and fails to sell the Property in accordance with this Agreement, Purchaser
shall have the right, as its sole remedy, either (a) to terminate this Agreement
by giving written notice to Seller and receive the return of the Deposit and
reimbursement of all of its reasonable out-of-pocket costs incurred in
connection with the transaction contemplated by this Agreement, subject to a cap
of $50,000.00, within thirty (30) days following receipt of reasonable evidence
of such costs, which return and reimbursement shall operate to release Seller
from any and all liability hereunder, (b) to enforce specific performance of
Seller’s obligation to sell the Property to Purchaser in accordance with this
Agreement or (c) if specific performance is not available as a remedy for Buyer
because Seller has conveyed the Property in breach of this Agreement to a good
faith purchaser, then Purchaser may exercise such further rights and remedies as
may be available at law or in equity, provided however, the maximum aggregate
cap for all claims and damages resulting from such breach shall not exceed
$2,000,000. Other than as set forth above, Purchaser expressly waives all rights
to obtain damages in the event of Seller’s failure to close the sale of the
Property hereunder. Purchaser shall be deemed to have elected to terminate this
Agreement and receive the return of the Deposit and reimbursement of its
reasonable out-of-pocket costs incurred in connection with the transaction
contemplated by this Agreement if Purchaser fails to file suit against Seller,
in a court having jurisdiction in the county and state in which the Property is
located, within thirty (30) days following the date upon which Closing was to
have occurred. The provisions of this Section 10.10 shall survive the Closing.

11. BROKERS. Seller and Purchaser each warrant and represent to the other that
no person, firm or entity who or which has been retained by either Seller or
Purchaser, other than Colliers International (Ted Helgans/Brian Lagomarsino)
(“Purchaser’s Broker”) representing Purchaser and Griggs Resource Group (Brian
Griggs) (“Seller’s Broker”) representing Seller, is in a position to claim a
real estate brokerage commission, due diligence fee or finder’s fee against the
other party as a procuring cause of this transaction based upon contacts with
such party or the Property. Each party shall indemnify, defend, protect and hold
the other party harmless from and against any and all claims, actions, causes of
action, demands, liabilities, damages, costs and expenses (including attorneys’
fees) arising as a result of a breach of the foregoing warranty and
representation. Pursuant to the terms of a separate written agreement, Seller
shall pay, at Closing and only if there is a Closing, to Purchaser’s Broker and
Seller’s Broker, any agreed-upon real estate commission due as a result of the
purchase and sale evidenced hereby.

12

--------------------------------------------------------------------------------

12. MISCELLANEOUS.

12.1. NOTICES. All notices, demands or other communications of any type given by
either party to the other or to Title Company, whether required by this
Agreement or in any way related to this transaction, shall be in writing and
delivered: (i) by hand, email or Federal Express or similar courier service; or
(ii) by United States Mail, as a certified item, return receipt requested, and
deposited in a Post Office or other depository under the care or custody of the
United States Postal Service, with proper postage affixed. Each notice to a
party shall be addressed as follows:

 

To Seller

 

The Duffield Family Foundation

 

 

c/o Nevada Pacific Consulting, LLC

 

 

3201 Danville Boulevard

 

 

Danville, California 94507

 

 

Attn: Steve Hill

 

 

Email: steve@nevadapacific.com

 

 

 

To Purchaser:

 

Veeva Systems Inc.

 

 

4637 Chabot Drive

 

 

Suite 210

 

 

Pleasanton CA 94588

 

 

Attn: Tim Cabral

 

 

Email: tim.cabral@veeva.com

 

 

 

With a copy to:

 

Dzida, Carey & Steinman

 

 

3 Park Plaza, Suite 750

 

 

Irvine, California 92614

 

 

Irvine, California 92614

 

 

Attention: Diane P. Carey

 

 

E-mail: dcarey@dcslaw.com

 

 

 

And with a copy to:

 

Watson Setzer Real Estate Partners LLC

 

 

655 Montgomery Street, Suite 1190

 

 

San Francisco, California 94111

 

 

Attention: Chris Watson

 

 

chris@watsonsetzer.com

 

 

 

To Title Company:

 

Chicago Title Insurance Company

 

 

1 Kaiser Plaza, Suite 745

 

 

Oakland, California 94612

 

 

Attn.: Laurie Edwards

 

 

email: edwardsl@ctt.com

 

 

 

Any notice delivered by hand or Federal Express or similar courier service shall
be deemed to be delivered when actual delivery is made. Any notice delivered by
email shall be deemed to be delivered when the recipient has affirmatively
acknowledged receipt of the email. Any notice deposited in the United States
Mail in the manner required above shall be deemed to be delivered three
(3) Business Days after the date of such deposit, and any time periods provided
for herein during which a party may act shall not commence until such notice is
deemed to be so delivered. Either party hereto may change its address by notice
given as provided herein to the other party and Title Company.

12.2. RULES OF CONSTRUCTION. Where required for proper interpretation, words in
the singular shall include the plural, the masculine gender shall include the
neuter and the feminine, and vice versa. The headings of the Articles, Sections,
Subsections and paragraphs contained in this Agreement are included only for
convenience of reference and shall be disregarded in the construction and
interpretation of this Agreement. References in this Agreement to Articles,
Sections, Subsections and paragraphs are references to the Articles, Sections,
Subsections and paragraphs contained in this Agreement. Each reference in this
Agreement to an Article shall be deemed a reference to all Sections and
Subsections contained within such Article; each reference to a Section shall be
deemed a reference to all Subsections contained within such Section. This
Agreement has been fully negotiated at arms’ length between the parties, after
advice by counsel and other representatives chosen by the parties, and the
parties are fully informed with respect thereto. No party shall be deemed the
scrivener of this Agreement and, accordingly, the provisions of this Agreement
shall be construed as a whole according to their common meaning and not strictly
for or against any party. Use in this Agreement of the words “including” or
“such as”, or words of similar import, following any general term, statement or
matter shall not be construed to limit such term,

13

--------------------------------------------------------------------------------

statement or matter to the enumerated items, whether or not language of
non-limitation (such as “without limitation” or “but not limited to”) are used
with reference thereto, but rather shall refer to all items or matters that
could reasonably fall within the broadest scope of such term, statement or
matter.

12.3. AMENDMENT; WAIVERS. This Agreement may not be modified or amended except
by an agreement in writing signed by the parties hereto. A party may waive any
of the conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions or obligations.

12.4. TIME OF ESSENCE. Time is of the essence of this Agreement and each
provision hereof.

12.5. ATTORNEYS’ FEES. If either party brings an action or proceeding at law or
in equity to interpret or enforce this Agreement or any provisions contained
herein, or to seek damages or other redress for a breach, the prevailing party
shall be entitled to recover in addition to all other remedies or damages,
reasonable attorneys’ fees and expert witnesses’ fees incurred in such action or
proceeding.

12.6. LAW. This Agreement shall be governed by, construed and interpreted in
accordance with the laws of the State of California.

12.7. ENTIRE AGREEMENT. This Agreement, including the exhibits hereto,
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement or condition not expressed in this Agreement shall
be binding upon the parties hereto or shall affect or be effective to interpret,
change or restrict the provisions of this Agreement.

12.8. ASSIGNMENT; SUCCESSORS AND ASSIGNS. Purchaser shall have no right to
assign this Agreement or any of Purchaser’s rights hereunder without first
having obtained Seller’s prior written consent to such assignment, which consent
may be withheld in Seller’s sole discretion, except that Seller’s consent shall
not be required with respect to an assignment of this Agreement by Purchaser to
an assignee who (a) agrees to be bound by all of the terms and conditions of
this Agreement, and (b) is a business entity controlled and/or managed by,
controlling or under common control with, Purchaser. Any purported assignment by
Purchaser to an unauthorized party shall be null and void. Subject to the
foregoing, this Agreement, and the terms, covenants and conditions herein
contained, shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, heirs and assigns. In no event shall an
assignment by Purchaser of this Agreement or any of Purchaser’s rights hereunder
release Purchaser from its obligations under this Agreement.

12.9. EXHIBITS. The exhibits to which reference is made in this Agreement are
deemed incorporated into this Agreement in its entirety by such reference.

12.10. BUSINESS DAY. In the event that any date or any period provided for in
this Agreement shall end on a day other than a Business Day, the applicable date
or period shall be the next Business Day.

12.11. COUNTERPARTS. This Agreement may be executed in one or more counterparts
by the parties hereto. All counterparts shall be construed together and shall
constitute one agreement. Purchaser acknowledges and agrees that this Agreement
shall be of no force or effect unless and until a copy hereof is
counter-executed by a duly authorized officer of Seller.

12.12. ELECTRONICALLY TRANSMITTED/COUNTERPART DOCUMENTS. If Purchaser or Seller
uses electronically transmitted signed documents, each party agrees to accept
and instruct the Title Company to rely upon such documents as if they bore
original signatures. Purchaser and Seller hereby acknowledge and agree to
provide to the Title Company, within seventy-two (72) hours after transmission,
such documents bearing the original signatures. Purchaser and Seller further
acknowledge and agree that electronically transmitted documents bearing
non-original signatures will not be accepted for recording and that the parties
will provide originally executed documents to the Title Company for such
purpose.

 

 

 

14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

SELLER:

 

THE DUFFIELD FAMILY FOUNDATION,

a Nevada nonprofit corporation

 

 

 

 

 

By:

 

/s/ Amy Zeifang

 

 

Name:

 

Amy Zeifang

 

 

Title:

 

Chairman

 

 

PURCHASER:

 

VEEVA SYSTEMS INC., a Delaware corporation

 

 

 

 

 

By:

 

/s/ Tim Cabral

 

 

Name:

 

Tim Cabral

 

 

Title:

 

CFO

 

 

 

15

--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

REAL PROPERTY IN THE CITY OF PLEASANTON, COUNTY OF ALAMEDA, STATE OF CALIFORNIA,
DESCRIBED AS FOLLOWS:

Real property in the City of Pleasanton, County of Alameda, State of California,
described as follows:

PARCEL 1:

LOT 11-D, AS SHOWN ON PARCEL MAP 5566, FILED OCTOBER 24, 1989 IN BOOK 187 OF
MAPS, AT PAGES 48 AND 49, ALAMEDA COUNTY RECORDS.

PARCEL 2:

BEGINNING AT A POINTIN THE EASTERLY LINE OF PARCEL 11F OF PARCEL MAP 6020, FILED
AUGUST 24, 1990, MAP BOOK 191, PAGE 87, DISTANCE THEREON NORTH 1° 38’ 51” EAST,
665.20 FEET FROM THE SOUTHEAST CORNER OF SAID PARCEL 11F; THENCE NORTH 88° 21’
09” WEST, 30.00 FEET; THENCE NORTH 1° 38’ 51” EAST, 28.00 FEET; THENCE NORTH 88°
21’9” WEST, 59.00 FEET; THENCE NORTH 1° 38’ 51” EAST, 107.00 FEET TO THE
SOUTHERLY LINE OF STONERIDGE DRIVE (103.00 FEET WIDE); THENCE EASTERLY ALONG
LAST SAID LINE, SOUTH 88° 21’ 09” EAST, 89.00 FEET; THENCE SOUTH 1° 38’1” WEST,
135.00 FEET TO THE POINT OF BEGINNING.

PARCEL 3:

A 21.00 FOOT-WIDE STRIP OF LAND LOCATEDIN PARCEL 11F OF PARCEL MAP 6020, AS SAID
PARCEL IS SHOWN UPON SAID MAP FILED FOR RECORD ON AUGUST 24, 1990,IN BOOK 191 OF
MAPS, AT PAGE 87, OFFICIAL RECORDS OF ALAMEDA COUNTY, CALIFORNIA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF SAID PARCEL 11F OF PARCEL MAP 6020; THENCE
NORTHERLY ALONG THE LINE COMMON TO LOT 11F OF PARCEL MAP 6020 AND LOT 11D OF
PARCEL MAP 5566, WHICH WAS FILED FOR RECORD ON OCTOBER 24, 1989,IN BOOK 187 OF
MAPS AT PAGE 48 & 49, OFFICIAL RECORDS OF ALAMEDA COUNTY, CALIFORNIA, NORTH 01°
38’ 51” EAST, 460.20 FEET; THENCE WESTERLY, NORTH 88° 21’ 09” WEST, 21.00 FEET;
THENCE SOUTHERLY ALONG A LINE PARALLEL WITH AND 21.00 FEET, MEASURED AT RIGHT
ANGLES, FROM THE EASTERLY LINE OF SAID LOT 11F, SOUTH 01° 38’ 51” WEST, 463.90
FEET; THENCE NORTH 81° 38’ 51” EAST, 21.32 FEET TO THE POINT OF BEGINNING.

PARCEL 4:

A NON-EXCLUSIVE EASEMENT APPURTENANT TO PARCEL 1, 2 AND 3 ABOVE FOR THE PURPOSE
OF VEHICULAR (INCLUDING TRUCKS OF ALL SIZES) AND PEDESTRIAN INGRESS AND EGRESS
OVER, ALONG AND ACROSS ALL THAT PORTION OF THAT CERTAIN COMMON DRIVEWAY EASEMENT
SHOWN ON SAID PARCEL MAP 4391, AND AS AMENDED PARCEL MAP NO. 4391, FILED
NOVEMBER 23, 1987,IN BOOK 172 OF PARCEL MAPS, PAGES 86 AND 87, ALAMEDA COUNTY
RECORDS, LYING WITHIN THE LINES OF PARCEL 11B, AND AS GRANTED IN THAT “GRANT OF
EASEMENT AND MAINTENANCE AGREEMENT” DATED MAY 23, 1985, BY THE
PRUDENTIALINSURANCE COMPANY OF AMERICA, A NEW JERSEY CORPORATION AND RECORDED
MAY 24, 1985 ASINSTRUMENT NO. 85-100661 OF OFFICIAL RECORDS.

PARCEL 5:

ALL EASEMENTS AND OTHER REAL PROPERTY RIGHTS APPURTENANT TO PARCELS 1, 2 AND 3
ABOVE, SET FORTHIN THE DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS FOR
HACIENDA BUSINESS PARK (NO. 3), RECORDER MAY 1, 1998, SERIES NO. 98146103,
OFFICIAL RECORDS AND AMENDED BY A FIRST AMENDMENT RECORDED MAY 23, 2000, SERIES
NO. 2000153840, SECOND AMENDMENT RECORDED MAY 25, 2000, SERIES NO. 2000157497,
THIRD AMENDMENT RECORDED MAY 13, 2003, SERIES NO. 2003277996, AND FOURTH
AMENDMENT RECORDED JUNE 9, 2005, SERIES NO. 2005234212, ALL OF OFFICIAL RECORDS
OF ALAMEDA COUNTY, CALIFORNIA.

A-1

--------------------------------------------------------------------------------

PARCEL 6:

ALL DRAINAGE EASEMENTS AND SIMILAR RIGHTS APPURTENANT TO PARCELS 1, 2 AND 3
HEREINABOVE, SET FORTHIN THAT CERTAIN FIRST AMENDMENT TO GRANT OF EASEMENTS AND
MAINTENANCE AGREEMENT, RECORDED SEPTEMBER 6, 1994, SERIES NO. 94296391, OFFICIAL
RECORDS, WHICH DOCUMENT AMENDS THAT CERTAIN GRANT OF EASEMENTS AND MAINTENANCE
AGREEMENT BETWEEN THE PRUDENTIAL INSURANCE COMPANY OF AMERICA AND HACIENDA
STONERIDGE ILIMITED PARTNERSHIP, RECORDED OCTOBER 27, 1989, SERIES NO. 89290658,
OFFICIAL RECORDS.

PARCEL 7:

A NON-EXCLUSIVE EASEMENT APPURTENANT TO PARCELS 1, 2 AND 3 ABOVE FOR THE PURPOSE
OF VEHICULAR (INCLUDING TRUCKS OF ALL SIZES) AND PEDESTRIANINGRESS AND EGRESS
OVER, ALONG AND ACROSS ALL THAT PORTION OF PARCEL 11C EXCEPTING THE EASTERLY 21
FEET THEREOF, OF PARCEL MAP 5566, FILED OCTOBER 24, 1989, N BOOK 187 OF PARCEL
MAPS, PAGES 48 AND 49, ALAMEDA COUNTY RECORDS, SHOWN AND DESCRIBED THEREON AS
“EX. COMMON DRIVEWAY EASEMENT PER AMENDED P.M. 4391 (172 M 86)”.

PARCEL 8:

A NON-EXCLUSIVE EASEMENT APPURTENANT TO PARCELS 1, 2 AND 3 ABOVE FOR THE PURPOSE
OF VEHICULAR (INCLUDING TRUCKS OF ALL SIZES) AND PEDESTRIAN INGRESS AND EGRESS
OVER, ALONG AND ACROSS ALL THAT PORTION OF PARCEL 11C EXCEPTING THAT PORTION
THEREOF LYING WITHIN PARCEL 2 HEREINABOVE DESCRIBED, OF PARCEL MAP 5566, FILED
OCTOBER 24, 1989,IN BOOK 187 OF PARCEL MAPS, PAGES 48 AND 49, ALAMEDA COUNTY
RECORDS, SHOWN AND DESCRIBED HEREON AS “ACCESS AND COMMON DRIVEWAY EASEMENT”.

PARCEL 9:

A 12.00 FOOT WIDE NON-EXCLUSIVE EASEMENT APPURTENANT TO PARCELS 1, 2 AND 3 ABOVE
FOR THE PURPOSE OF INGRESS AND EGRESS LOCATEDIN LOT 11F OF PARCEL MAP 6020, AS
SAID PARCEL IS SHOWN ON SAID PARCEL MAP FILED FOR RECORD ON AUGUST 24, 1990, IN
BOOK 191 OF MAPS AT PAGE 87, OFFICIAL RECORDS OF ALAMEDA COUNTY, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF SAID LOT 11F; THENCE NORTHERLY ALONG THE
LINE COMMON TO SAID LOT 11F OF PARCEL MAP 6020 AND LOT 11D OF PARCEL MAP 5566,
WHICH MAP WAS FILED FOR RECORD ON OCTOBER 24, 1989, IN BOOK 187 OF MAPS AT PAGE
48, NORTH 1° 38’ 51” EAST 460 .20 FEET; THENCE AT RIGHT ANGLES NORTH 88° 21’ 09”
WEST 21.00 FEET TO THE TRUE POINT OF BEGINNING; THENCE NORTH 88° 21’ 09” WEST
12.00 FEET; THENCE AT RIGHT ANGLES SOUTH 1° 38’ 51” WEST 466.02 FEET; THENCE
NORTH 81° 38’ 51” EAST 12.19 FEET; THENCE NORTH 1° 38’ 51” EAST 463.90 FEET TO
THE TRUE POINT OF BEGINNING.

PARCEL 10:

AN 18.00 FOOT WIDE EXCLUSIVE EASEMENT APPURTENANT TO PARCELS 1, 2 AND 3 ABOVE
FOR THE PURPOSE OF PARKING LOCATED IN LOT 11F OF PARCEL MAP 6020, AS SAID PARCEL
IS SHOWN ON SAID PARCEL MAP FILED FOR RECORD ON AUGUST 24, 1990 IN BOOK 191 OF
MAPS AT PAGE 87, OFFICIAL RECORDS OF ALAMEDA COUNTY, MORE PARTICULARLY DESCRIBED
AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF SAID LOT 11F; THENCE NORTHERLY ALONG THE
LINE COMMON TO SAID LOT 11F OF PARCEL MAP 6020 AND LOT 11D OF PARCEL MAP 5566,
WHICH MAP WAS FILED FOR RECORD ON OCTOBER 24, 1989, IN BOOK 187 OF MAPS AT PAGE
48, NORTH 1° 38’ 51” EAST 485.20 FEET TO THE TRUE POINT OF BEGINNING; THENCE AT
RIGHT ANGLES NORTH 88° 21’ 09” WEST 18.00 FEET; THENCE NORTH 1° 38’ 51” EAST
103.00 FEET; THENCE AT RIGHT ANGLES SOUTH 88° 21’ 09” EAST 18.00 FEET TO SAID
COMMON LINE; THENCE AT RIGHT ANGLES SOUTH 1° 38’ 51” WEST 103.00 FEET TO THE
TRUE POINT OF BEGINNING.

APN: 941-2762-018-01

 

 

A-2

--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE OF PERSONAL PROPERTY

THE CONTENTS OF ROOM 259 AND ALL FURNITURE, FIXTURES AND

EQUIPMENT LOCATED IN THE CAFETERIA

 

 

 

B-1

--------------------------------------------------------------------------------

EXHIBIT C

SCHEDULE OF CONTRACTS

NONE

 

 

 

C-1

--------------------------------------------------------------------------------

EXHIBIT D

 

Recorded at Request of:

  

 

 

 

 

Chicago Title Insurance Company

  

 

1 Kaiser Plaza, suite 745

  

 

Oakland, California 94612

  

 

Attention: Laurie Edwards

  

 

 

 

 

When Recorded Mail to:

  

 

 

 

 

Veeva Systems Inc.

  

 

4637 Chabot Drive, Suite 200

  

 

Pleasanton, California 94588

  

 

Attn: Tim Cabral

  

 

 

 

 

Mail Tax Statements to:

  

Documentary Transfer Tax is not of public

 

  

record and is shown on a separate sheet

Veeva Systems Inc.

  

attached to this deed.

4637 Chabot Drive, Suite 200

  

 

Pleasanton, California 94588

  

 

Attn: Tim Cabral

  

 

GRANT DEED

For valuable consideration, receipt of which is acknowledged, THE DUFFIELD
FAMILY FOUNDATION, a Nevada nonprofit corporation, hereby grants to VEEVA
SYSTEMS INC., a Delaware corporation, the real property in the County of
Alameda, State of California, described in Exhibit A attached hereto and made a
part hereof.

Dated:                     

 

The Duffield Family Foundation, a Nevada

nonprofit corporation

 

By:                                                                          

 

        Its:                                                                  

 

 

 

 

D-1

--------------------------------------------------------------------------------

[NOTARY PAGE TO GRANT DEED]

 

STATE OF

 

  

 

  

)

 

  

 

  

) ss

COUNTY OF

 

  

)

  

 

On             , 2014, before me,                     , personally appeared
                    , who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature                                  

(SEAL)

 

 

 

D-2

--------------------------------------------------------------------------------

STATEMENT OF TAX DUE AND REQUEST THAT TAX DECLARATION

NOT BE MADE A PART OF THE PERMANENT RECORD

IN THE OFFICE OF THE COUNTY RECORDER

(PURSUANT TO SECTION 11932 REVENUE AND TAXATION CODE)

TO:

Recorder

    

County of Alameda

Request is hereby made in accordance with the provisions of the Documentary
Transfer Tax Act that the amount of the tax due not be shown on the original
document which names:

Grantor: The Duffield Family Foundation, a Nevada nonprofit corporation

Grantee: Veeva Systems Inc., a Delaware corporation

The property described in the accompanying document is located in the City of
Pleasanton.

The amount of tax due on the accompanying document is $            .

x Computed on full value of property conveyed.

¨ Computed on full value, less liens and encumbrances remaining at the time of
sale.

 

The Duffield Family Foundation, a Nevada

nonprofit corporation

 

By:                                                                   

 

        Its:                                                            

 

Note: After the permanent record is made, this form will be affixed to the
conveying document and returned with it.

 

 

 

D-3

--------------------------------------------------------------------------------

EXHIBIT A TO GRANT DEED

LEGAL DESCRIPTION OF THE REAL PROPERTY

All of the real property in the County of Alameda, State of California,
described as follows:

 

 

 

D-4

--------------------------------------------------------------------------------

EXHIBIT E

AFFIDAVIT OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by             , a
            (“Seller”), the undersigned hereby certifies the following on behalf
of Seller:

1. Seller is not a foreign person, foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

2. Seller is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of the
Income Tax Regulations.

3. Seller’s Tax Identification Number is             ; and

4. Seller’s address is                                                  .

Seller understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certificate and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.

Dated:                     .

SELLER:

                                               

 

 

 

E-1

--------------------------------------------------------------------------------

EXHIBIT F

BILL OF SALE

For valuable consideration, receipt of which is acknowledged, THE DUFFIELD
FAMILY FOUNDATION, a Nevada nonprofit corporation (“Seller”), hereby sells,
assigns, transfers and delivers “as is” without warranty or recourse and only to
the extent of Seller’s interest, to VEEVA SYSTEMS INC., a Delaware corporation
(“Purchaser”), all of the personal property described in Schedule A attached
hereto and made a part hereof (the “Personal Property”). Seller hereby
represents and warrants to Purchaser that Seller owns good and marketable title
to the Personal Property, free and clear of any and all security agreements,
financing statements or other liens or encumbrances.

Dated:                         .

[SELLER]

 

 

 

F-1

--------------------------------------------------------------------------------

SCHEDULE A TO BILL OF SALE

Schedule of Personal Property

ALL PERSONAL PROPERTY OWNED BY SELLER LOCATED IN THE

IMPROVEMENTS AS OF THE EFFECTIVE DATE

 

 

 

F-2

--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT OF CONTRACTS, WARRANTIES AND INTANGIBLES

This Assignment of Contracts, Warranties and Intangibles is made as of
                , 2014, by and between THE DUFFIELD FAMILY FOUNDATION, a Nevada
nonprofit corporation (“Seller”), and VEEVA SYSTEMS INC., a Delaware corporation
(“Purchaser”).

For valuable consideration, receipt of which is acknowledged, Seller and
Purchaser agree as follows:

1. ASSIGNMENT AND ASSUMPTION; INDEMNITY.

(a) Seller hereby assigns and transfers to Purchaser all right, title and
interest of Seller in, to and under (i) the contracts (the “Contracts”)
described in Schedule A attached hereto and made a part hereof; (ii) all
assignable existing warranties and guaranties issued to Seller in connection
with the real property commonly known as 4280 Hacienda Drive located in
Pleasanton, California, or any improvements thereon or personal property used in
connection therewith (the “Warranties”), and (ii) to the extent assignable, all
entitlements, permits, marks, logos and names related exclusively to the real
property and improvements described in preceding clause (the “Intangibles”).

(b) Purchaser hereby accepts the foregoing assignment, and assumes and agrees to
perform all of the covenants and agreements in the Contracts to be performed by
Seller thereunder that arise or accrue from and after the date of this
Assignment.

(c) Seller shall indemnify, defend and hold Purchaser harmless from any loss,
claim or damage (including, without limitation, reasonable attorneys’ fees and
costs and expenses of litigation) arising out of or resulting from any breach by
Seller of its obligations under the Contracts, Warranties or Intangibles, if
any, before the Closing Date. Purchaser shall indemnify, defend and hold Seller
harmless from any loss, claim or damage (including, without limitation,
reasonable attorneys’ fees and costs and expenses of litigation) arising out of
or resulting from any breach by Purchaser of its obligations under the
Contracts, Warranties or Intangibles, if any, on or after the Closing Date.

2. FURTHER ASSURANCES. Seller and Purchaser agree to execute such other
documents and perform such other acts as may be reasonably necessary or proper
and usual to effect this Assignment.

3. SUCCESSORS AND ASSIGNS. This Assignment shall be binding upon and shall inure
to the benefit of Seller and Purchaser and their respective personal
representatives, heirs, successors and assigns.

4. COUNTERPARTS. This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

 

 

 

G-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed this Assignment as of the
date first hereinabove written.

 

SELLER:

 

 

 

PURCHASER:

 

 

 

The Duffield Family Foundation,

 

 

 

Veeva Systems Inc., a Delaware corporation

a Nevada nonprofit corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

G-2

--------------------------------------------------------------------------------

SCHEDULE A TO ASSIGNMENT OF CONTRACTS, WARRANTIES AND INTANGIBLES

Schedule of Contracts

NONE

 

 

 

G-3

--------------------------------------------------------------------------------

EXHIBIT H

MEMORANDUM OF SALE AGREEMENT

 

 

 

H

--------------------------------------------------------------------------------

RECORDING REQUESTED BY:

WHEN RECORDED, MAIL TO:

DZIDA, CAREY & STEINMAN (DPC)

3 Park Plaza, Suite 750

Irvine, California 92614

 

(Space Above for Recorder’s Use)

MEMORANDUM OF SALE AGREEMENT

This Memorandum of Sale Agreement (“Memorandum”) is made on
                    , 2014, by THE DUFFIELD FAMILY FOUNDATION, a Nevada
nonprofit corporation (“Seller”), and VEEVA SYSTEMS INC., a Delaware corporation
(“Purchaser”).

RECITALS

A. Seller is the owner of certain real property in the County of Alameda, State
of California, more particularly described on Exhibit “1” attached to and made a
part of this Memorandum (“Property”).

B. Seller desires to sell the Property to Purchaser, and Purchaser desires to
acquire the Property from Seller.

AGREEMENT

THEREFORE, for valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller agrees as follows:

1. Agreement. Seller has agreed to sell the Property to Purchaser in accordance
with the terms of an unrecorded Purchaser and Sale Agreement dated May         ,
2014 (the “Agreement”) executed by Purchaser and Seller. The terms of the
Agreement are incorporated in this Memorandum by this reference. Unless
otherwise expressly provided in this Memorandum, all capitalized terms and
phrases in this Memorandum shall have the same meanings given such terms in the
Agreement.

2. Interpretation. The purpose of this Memorandum is to give notice of the
existence of the rights of Purchaser under the Agreement. If there is any
inconsistency between the provisions of this Memorandum and the provisions of
the Agreement, the provisions of the Agreement shall control.

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

H-1

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

MEMORANDUM OF SALE AGREEMENT]

 

The Duffield Family Foundation, a Nevada nonprofit corporation

 

Veeva Systems Inc., a Delaware corporation

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

“Seller”

 

“Purchaser”

[NOTARIES ON FOLLOWING PAGE]

 

 

 

H-2

--------------------------------------------------------------------------------

[NOTARY PAGE TO MEMORANDUM OF AGREEMENT]

 

STATE OF                                      

 

)

  

 

 

 

) ss

  

 

COUNTY OF                                          )

 

 

  

 

On             , 2014, before me,                     , personally appeared
                    , who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                          

(SEAL)        

 

STATE OF                                      

 

)

  

 

 

 

) ss

  

 

COUNTY OF                                          )

 

 

  

 

On             , 2014, before me,                     , personally appeared
                    , who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                          

(SEAL)        

 

 

 

H-3

--------------------------------------------------------------------------------

MEMORANDUM OF SALE AGREEMENT

EXHIBIT “1”

LEGAL DESCRIPTION OF THE PROPERTY

 

 

 

H-4

--------------------------------------------------------------------------------

EXHIBIT I

QUITCLAIM DEED

 

 

 



I

--------------------------------------------------------------------------------

RECORDING REQUESTED BY:

 

 

 

 

 

 

 

 

 

 

WHEN RECORDED, MAIL TO:

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

  

 

 

 

 

 

 

  

 

 

 

 

 

 

 

(Space Above for Recorder’s Use)

QUITCLAIM DEED

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Veeva
Systems Inc., a Delaware corporation (“Veeva”), does hereby REMISE, RELEASE AND
QUITCLAIM to The Duffield Family foundation, a Nevada nonprofit corporation, all
of Veeva’s right, title and interest in the real property in the County of
Alameda, State of California, described on Exhibit “1” attached to and made a
part of this Quitclaim Deed

 

VEEVA SYSTEMS INC., a Delaware

corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[NOTARY ON FOLLOWING PAGE]

 

 

 

I-1

--------------------------------------------------------------------------------

[NOTARY PAGE TO QUITCLAIM DEED]

 

STATE OF                                      

 

)

  

 

 

 

) ss

  

 

COUNTY OF                                          )

 

 

  

 

On             , 2014, before me,                     , personally appeared
                    , who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                      

(SEAL)        

 

 

 

I-2

--------------------------------------------------------------------------------

SCHEDULE 4.1.1

Reviewed Materials

Britannia II Accessibility Summary

Britannia II Building and Zoning Analysis

Britannia II Parking Analysis

Alameda County Work Plan Approval 2011-03-23.pdf

Email re Large Diameter Borehole Drilling Schedule—2011-06-22.pdf

Letter from LPFD re Elevator Subsurface Leak—2011-03-15.pdf

Phase I ESA—Bureau Veritas—2010-07-22.pdf

Remediation Approach—PD Enviro 2011-03-17.pdf

Water Sample Results—4 radial borings—2011-04-19.pdf

4280 (E) 1st Fl Plan.dwg

4280 (E) 1st Fl Plan.pdf

4280 (E) 2nd Fl Plan.dwg

4280 (E) 2nd Fl Plan.pdf

4280 (E) Roof Plan.dwg

4280 (E) Roof Plan.pdf

ID Architecture Building Area.pdf

PCA—Orin Group—2009-07-06.pdf

Roof Warranty—BEP Pleasanton Investors LLC Rev 01.pdf

Seismic Assessment—SGH -2010-07-22.pdf

Notice of Intent to Install Solar Panels—Tyco—2006-03-17.pdf

Solar Panel Close-Out Binder 4280—EPS.pdf

ALTA Survey—Bock & Clark—2010-07-19.pdf

Property Management Files

Harding Lawson Phase I Assessment (1994)

Architectural Drawings

Bureau Veritas Phase I ESA (2011)

Rockridge Geotechnical Report (2013)

Rosenfeld Mechanical Assessment (2011)

Ted Jacobs Electrical Report (2011)

Solar Panel Installation Information

 

 

 

 

--------------------------------------------------------------------------------

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is dated as of
July 16, 2014, and is made by and between The Duffield Family Foundation, a
Nevada nonprofit corporation (referred to herein as “Seller”), and Veeva Systems
Inc., a Delaware corporation (“Purchaser”).

RECITALS

A.

Seller and Purchaser are parties to that certain Purchase and Sale Agreement
dated June 11, 2014 concerning the purchase and sale of the improved real
property located at 4280 Hacienda Drive, Pleasanton CA (the “Agreement”).
Capitalized terms are used in this Amendment as such terms are defined in the
Agreement.

B.

Purchaser delivered the Approval Notice under Section 4.3.1 of the Agreement and
instructed Escrow Holder to disburse the Deposit to Seller in accordance with
the Agreement. The Deposit was inadvertently not disbursed within the two (2)
Business Day period referenced in Section 4.3.1 of the Agreement.

C.

The parties desire to confirm that, notwithstanding the failure to disburse the
Deposit as required under Section 4.3.1 of the Agreement, the Agreement shall
remain in full force and effect.

AMENDMENT

For good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby amend the Agreement as follows:

1.

Notwithstanding that the Deposit was not disbursed to Seller within the two (2)
Business Day period following the delivery of the Approval Notice as required
under Section 4.3.1 of the Agreement, (i) Purchaser shall not be deemed to have
elected to terminate the Agreement; and (ii) the Agreement is hereby reinstated
and ratified and shall remain in full force and effect in accordance with its
terms.

2.

The parties agree that the last sentence of Section 4.3.1 regarding the
execution and delivery of the Memorandum of Agreement and Quitclaim Deed is
hereby deleted from the Agreement.

3.

This Amendment may be executed in one or more counterparts by the parties
hereto. All counterparts shall be construed together and shall constitute one
agreement.

 

THE DUFFIELD FAMILY FOUNDATION, a

Nevada nonprofit corporation

 

VEEVA SYSTEMS INC, a Delaware corporation

 

 

 

By:

  /s/ Amy Zeifang

 

By:

 

/s/ Josh Faddis

Amy Zeifang, Chairman

 

Josh Faddis, General Counsel

 

 

 

 